Citation Nr: 1742590	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  16-17 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to a disability rating in excess of 30 percent for arthritis of the cervical spine.

3.  Entitlement to a disability rating in excess of 20 percent for degenerative arthritis of the right shoulder.

4.  Entitlement to a disability rating in excess of 20 percent for degenerative arthritis of the left shoulder.

5.  Entitlement to a disability rating in excess of 10 percent for hypertension.

6.  Entitlement to a disability rating in excess of 10 percent for arthritis of the right hand.

7.  Entitlement to a disability rating in excess of 10 percent for arthritis of the left hand.

8.  Entitlement to a disability rating in excess of 10 percent for arthritis of the right knee.

9.  Entitlement to a disability rating in excess of 10 percent for arthritis of the left knee.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the U.S. Army from August 1952 to July 1954 and July 1954 to August 1978 with service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran requested a hearing before the Board on his April 2016 VA Form 9.  However, in a subsequent communication received in July 2016, he withdrew his request for a hearing.  38 C.F.R. § 20.704(e) (2016).


FINDINGS OF FACT

1.  Prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw his appeal for a left hip disability.

2.  Prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw his appeal for arthritis of the cervical spine.

3.  Prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw his appeal for degenerative arthritis of the right shoulder.

4.  Prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw his appeal for degenerative arthritis of the left shoulder.

5.  Prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw his appeal for hypertension.

6.  Prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw his appeal for arthritis of the right hand.

7.  Prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw his appeal for arthritis of the left hand.

8.  Prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw his appeal for arthritis of the right knee.

9.  Prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw his appeal for arthritis of the left knee.

10.  Prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw his appeal for TDIU.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal on the issue of service connection for a left hip disability by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of a Substantive Appeal on the issue of an increased rating for arthritis of the cervical spine by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of a Substantive Appeal on the issue of an increased rating for degenerative arthritis of the right shoulder by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of a Substantive Appeal on the issue of an increased rating for degenerative arthritis of the left shoulder by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The criteria for withdrawal of a Substantive Appeal on the issue of an increased rating for hypertension by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

6.  The criteria for withdrawal of a Substantive Appeal on the issue of an increased rating for arthritis of the right hand by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

7.  The criteria for withdrawal of a Substantive Appeal on the issue of an increased rating for arthritis of the left hand by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

8.  The criteria for withdrawal of a Substantive Appeal on the issue of an increased rating for arthritis of the right knee by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

9.  The criteria for withdrawal of a Substantive Appeal on the issue of an increased rating for arthritis of the left knee by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

10.  The criteria for withdrawal of a Substantive Appeal on the issue of TDIU by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).  

The Veteran perfected his appeal of the May 2015 denials of service connection for a left hip disability and increased ratings for the cervical spine, bilateral shoulders, hypertension, bilateral hands, and bilateral knees.  TDIU was included as an issue in March 2017 as part and parcel of the increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In September 2017, the Veteran's representative submitted a written statement indicating that the Veteran wished to withdraw all of his pending appeals.  His withdrawal was effective immediately upon receipt by VA.  38 C.F.R. § 20.204(b)(3) (2016).  Thus, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the claims of entitlement to service connection for a left hip disability, increased ratings for the cervical spine, bilateral shoulders, hypertension, bilateral hands, and bilateral knees, or TDIU.  They are dismissed.

	(CONTINUED ON NEXT PAGE)


ORDER

The appeal of entitlement to service connection for a left hip disability is dismissed.

The appeal of entitlement to an increased rating for arthritis of the cervical spine is dismissed.

The appeal of entitlement to an increased rating for degenerative arthritis of the right shoulder is dismissed.

The appeal of entitlement to an increased rating for degenerative arthritis of the left shoulder is dismissed.

The appeal of entitlement to an increased rating for hypertension is dismissed.

The appeal of entitlement to an increased rating for arthritis of the right hand is dismissed.

The appeal of entitlement to an increased rating for arthritis of the left hand is dismissed.

The appeal of entitlement to an increased rating for arthritis of the right knee is dismissed.

The appeal of entitlement to an increased rating for arthritis of the left knee is dismissed.

The appeal of entitlement to TDIU is dismissed.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


